DISMISS and Opinion Filed July 13, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00387-CV

                  IN THE INTEREST OF R.D.W., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-08-11577

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Smith

      This appeal follows the associate judge’s hearing in a family law matter.
Because an appeal from an associate judge’s ruling is to the referring court, and not
the court of appeals, see TEX. FAM. CODE ANN. § 201.015, we questioned our
jurisdiction over the appeal. Although we gave appellant an opportunity to show
cause why the appeal should not be dismissed and cautioned her that failure to do so
by June 21, 2021 could result in dismissal of the appeal without further notice,
appellant has not responded. See TEX. R. APP. P. 42.3(a),(c). Accordingly, on the
record before us, we dismiss the appeal. See id. 42.3(a).



                                           /Craig Smith/
                                           CRAIG SMITH
210387F.P05                                JUSTICE
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF R.D.W., A                On Appeal from the 254th Judicial
CHILD                                       District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-08-11577.
No. 05-21-00387-CV                          Opinion delivered by Justice Smith,
                                            Justices Molberg and Goldstein
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Reginald White, Sr. recover his costs, if any, of
this appeal from appellant Kimbley Green.


Judgment entered July 13, 2021.




                                      –2–